CCA hJo. flP-0B2(HS
                                                                          >pj



      -Rl^DiM-                    /liCTN,TftAS
a)RT OF CRIMINAL APPEALS
                                 .feiavmflJBi&L
                                     2J                     -eeftra-Mfr
     C^t 0?-2--3                       v.

      4-Acoafa. Clerk
  -T^T^
                                71w, ?Vkk of Texas

                            __Jo:d._Ca.ui€_McJr7^52
                                            ..duo
                                                    4
                           mTlQ.ii.EQ(LaT£yilQO-OM_T^FJLL
                        fcrmoN ^^..Dj£c£Fr(MAiy_^\/iaAL

       jLdtti£jyto^^

           j(M£a^




                                        X




                                     JUL21
"•»




Jj*yi^o_JM^

 &<\1m 5. Vols.

                            TL


  ;Lv„^ „   J     JLjI, n •_ 0,il.. L o/^   (
Jd&bafledj^^

                          ILL




                       ftcavjic.




J^vimbec_.li:iJlO_l5
                       fi^H